IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


ALVIN WASHINGTON,                         :   No. 73 MAP 2019
                                          :
                     Appellant            :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 260
                                          :   MD 2019 dated July 17, 2019
               v.                         :
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS,                              :
                                          :
                     Appellee             :



                                    ORDER


PER CURIAM                                       DECIDED: October 21, 2020
     AND NOW, this 21st day of October, 2020, the order of the Commonwealth Court

is AFFIRMED.